Territory of Michigan Supreme Court Ss:
[SEAL]
The United States of America To the Marshal of the United States in & for the Territory of Michigan
You are hereby Commanded that you attach the body of Jeremiah Van Rensellaer Ten Eyck, if he may be found in the Territory of Michigan, and bring him forthwith before the Judges of the Supreme Court of the Territory aforesaid at the Council House in the City of Detroit, then and there to answer for his Contempt of the said Court—
Hereof, fail not— but of this writ make due return— Witness The Hon James Witherell presiding Judge of our said Supreme Court at the city of Detroit this twenty ninth day of September in the year of our Lord one thousand Eight hundred and twenty six—and of the Independence of the United States of America the fifty first
John Winder
Clerk